Title: To John Adams from Perez Morton, 6 August 1824
From: Morton, Perez
To: Adams, John


				
					My honored and highly respected Friend—
					Dorchester Augt 6th 1824
				
				In the course of my official practice, for my own government, and to promote facility and dispatch in the discharge of my public duty, I have thought it expedient to form an elementary digest of the criminal code of our Commonwealth, including all the crimes and offences, recognized by her laws, whether originating at common law or by Statute, with the adjudged cases under each, together with all the necessary forms of Indictments, Informations, and proceedings on the criminal side of our Supreme Judicial Court. The whole will be comprised in three Volumes: Whether they will ever meet the public eye through the medium of the press, or not, is altogether uncertain; but in any event the manuscripts will be placed in some public depository, where, if they have any merit, they may be of general use and benefit.—In either case, to attach importance to the work, I am desirous to dedicate it to one, under the charms of whose forensic Eloquence, in the early part of my life, I have so often been delighted and instructed; and to whose public life and services, as fortified by an unshaken Integrity and perseverance in the cause of his Country, Our Republic is so eminently indebted for her Independence, and the unparrelled Glory and Happiness, which she is now enjoying under it.—Will you permit me to solicit the honor of your name and patronage thus to dedicate it?—Should you yield to this solicitation, I wish your answer may be written on one folio of the size of this paper, that it may be pasted in the manuscript— With the highest considerations of Friendship and respect I remain Your hu Servt
					Perez Morton
				
				
			